DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/11/2019.
Claims 1 – 38 presented for examination.

Priority
ADS dated 04/18/2019 claims domestic benefit to 62/660746 dated 2018-04-20.

Information Disclosure Statement
IDS dated 09/11/2019, 04/18/2019 have been reviewed. See attached.

Drawings
The drawings dated 04/18/2019 have been reviewed. they are accepted.

Specification
The abstract dated 04/18/2019 has 149 words, 12 lines, and no legal phraseology. It is accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to

Claim 1.
STEP 1: YES “A computer implemented method of...”
STEP 2A PRONG ONE: YES. The claim recites “... determining partitioning of a 

(a) generating a model, wherein the model determines a concentration of the st] phase of the nd] component of a 

(b) determining a [property] of the st] phase of the nd] component of the nd] component of the nd] component of the 

(c) using the [property] of the st] phase of the to determine performance of a  scenario where the which is a process of generating a model, determining a property and using the property to determine performance of a scenario. Determinations are evaluations and judgements. Evaluations and judgements are concepts performed in the human mind. Therefore, the claim is directed towards a mental process.

STEP 2A PRONG TWO: NO.
While the claim recites “a computer implemented” method, generally invoking a computer is not indicative of a practical application.

While the claim recites that the substance is a “polymer”, and the system is a “microemulsion” system, and the 1st phase is a “bine” phase, and the 2nd phase is an “aqueous” phase, and the propter is a “viscosity”, and the “process scenario” is a “chemical” “oil recovery” scenario; these elements merely characterize elements of the abstract idea and link them to the field of chemistry. linking an abstract idea to a technological field is not indicative of a practical application.

While the claim recites to determine performance of a “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”; the Examiner notes that the claim does not actually perform the act of injecting a polymer into a subsurface reservoir. Nor does the claim require performing the act of “chemical enhanced oil recovery.” Rather these limitation is merely a characterization of the “process scenario.” Characterizing a scenario may link the scenario to a technological field but characterizations are not indicative of a practical application.

There are not additional elements in the claim which apply, rely on, or use the judicial exception. The claim merely results in a determination which is simply a evaluation, judgement, or opinion. The resulting opinion is not applied. Therefore, the claim does not include a practical application.

STEP 2B: NO.
While the claim recites “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”; as outlined above (STEP 2A PRONG TWO) this is merely a characterization of the claimed “scenario.” Characterizations are not indicative of additional elements which are significantly more than the abstract idea itself.

Further; “chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir”, are well-understood routine, conventional activities previously known in the industry. That enhanced oil recovery with polymers is previously known is evidenced by:

Nazar_2011 (Microemulsions in Enhanced Oil Recovery, Petroleum Science and Technology, Volume 29, 2011 – Issue 13) which states: “... chemical systems have been reported in many academic studies and their technological implementations is a potential candidate in enhanced oil recovery (EOR) activities. For instance, it was determined that a mobilized buffer (polymer) with viscosity equal to or greater than the mobilized oil enhanced the recovery efficiency considerably...” (abstract). Therefore; because it has been reported in “many academic studies” the polymers used in EOR activities “enhanced the recovery efficiency considerably” the claim elements would have been known by those in the industry.

Bera_2015 (Microemulsions: a novel approach to enhanced oil recovery: a review, J Petrol Explor Prod Techol (2015) 5:225-268) states “... tertiary oil recovery is also known as enhanced oil recovery. Tertiary EOR technique can be divided into mainly three categories, viz. chemical flooding, thermal process and gas injection. Alkali flooding, polymer flooding and micellar-polymer flooding are examples of chemical flooding...” (page 256) “... this is also known as  Therefore; the claim elements are known in the industry.

Therefore; the claim is not patent eligible under 35 USC 101.

Claim 2 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 3 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 4 merely recites names of variables such characterizations are not patent eligible.
Claim 5 merely recites characteristics of the mathematical equations. Such limitations are not patent eligible.
Claim 6 merely recites a cubic smoothing-step function which is a mathematical construct. Such elements are not patent eligible.
Claim 7 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 8 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 9 merely recites how to perform a mathematical calculation. Such elements are not patent eligible.
Claim 10 merely further characterizes the abstract idea of thinking about multiple scenarios. making a judgement or opinion about multiple scenarios is not significantly more nor is it a practical application.
Claim 11 merely further characterizes the abstract idea.
Claim 12 merely recites to use flory-huggins and meter equestions which is not patent eligible.
Claim 13 further recites aspects of the abstract idea model. Such elements are not significantly more nor are they a practical application.
Claim 14 recites to forecast but this is merely a prediction and, again, is simply a opinion or judgement and is not patent eligible subject matter.
Claim 15 recites gather lab data; however, gathering lab data is pre-solution activities and such elements are not patent eligible subject matter.
Claim 16 recite to utilize the scenario to control enhanced oil recovery, but this is merely a statement to apply the scenario. this is an application of a scenario but the scenario isn’t the abstract idea. Therefore the claim isn’t actually applying the abstract idea to enhanced oil recovery. In other words, the mental process of making determinations and judgements isn’t applied to the enhanced oil recovery.
Claim 17 characterizes the enhanced oil recovery scenario but similarly to claim 1 this characterizes the scenario itself. While the claim recites using the concentrations determined by the scenario the claim does not actually perform a determination of concentrations based on the scenario. Rather the claim determines a performance of a chemical enhanced oil recovery process. Therefore this claim is not applying the abstract idea.
Claim 18 recites some post solution activities but the abstract idea isn’t actually applied. Therefore the post solution activities do not rely upon or use the abstract idea.
Claim 19 recites substantially the same claim limitations as those of claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. While claim 19 recites “a system comprising: a processor, and a memory operatively connected to the processor, the memory storing instructions that, when executed by the processor, cause the system to perform a method...” this merely a generic recitation of a computer and merely reciting a computer as a tool is not indicative of eligibility. Also the claim, under STEP 1 recites “system” therefore the answer to STEP 1 is yes.
Claim 20 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 21 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 22 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 23 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 24 merely further characterizes the abstract idea. such elements are not patent eligible.
Claim 25 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 26 recites a mathematical equation and therefore merely further recites elements of the abstract idea. Such limitations are not patent eligible.
Claim 27 merely describes the mathematical operation. such elements are not patent eligible. 
Claim 28 recites to have multiple scenarios and to and to carry out one of the recovery scenarios. This elements however, are post solution activity that is not tied to the abstract idea.
Claim 29 recites flory-huggins and meter equeation which is additional abstract idea. such elements are not patent eligible.
Claim 30 recites flory-huggins and meter equeation which is additional abstract idea. such elements are not patent eligible.
Claim 31 recites additional elements of “determining” which is part of the abstract idea. Such elements are not patent eligible.
Claim 32 recites additional elements of “determining” which is part of the abstract idea. Such elements are not patent eligible.
Claim 33 recites pre-solution activities. Data gathering has been found by the court not to be a practical application or significantly more.
Claim 34 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 35 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 36 recites that wherein the injection fluid is injected into the wellbore, but this is not tied to the abstract idea. It is, at best, a post solution activity; however, it may also simply be a characterization of the claimed “process scenario” and merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 37 recites further characterizations of the “process scenario” and again, merely further characterizing the scenario to which the mental process of determining is related is not a practical application nor significantly more.
Claim 38 recites substantially the same claim limitations as those of claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. Further STEP 1: YES. the claim recites “a non-transitory computer-readable medium.” While the claim recites “a non-transitory computer-readable medium storing instructions that, when executed by a computer, cause the computer to perform a method...” merely reciting a computer in the claim is not indicative of patent eligibility. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


(1) Claims 1, 19, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Johns_2018 (WO 2018/039630 A1 publication date3/1/2018) in view of Reed_1980 (GB 2037849 publication date 7/16/1980).

Claim 1. Johns_2018 makes obvious “A computer implemented method (par 21: “... a non-transitory computer readable recording medium that stores a program having instructions that, when executed by a processor, performs a method... the method may include the steps of...”; par 100: “the method for estimating a microemulsion phase composition of surfactant, oil and water according to an embodiement of the present invention can be tangibly implemented in a non-transitory computer readable recording medium that stores a program of instructions executable by a computer...”) of determining partitioning of a polymer into phases of a microemulsion system (Fig 1, 2, 5, 6, 7, 8, 9, 11, 12) the method comprising: (a) generating a polymer partitioning model (par 21: “... the method may include steps of calculating model parameters... including at least one of model coefficients, overall composition... determining... microemulsion phase compositions... determining a volume fraction of the surfactant in the microemulsion phase composite... predict types of phases and the microemulsion phase composition...”; par 27: “the tuning procedure of the model parameter...”; par 51: “... the model is tuned based on fitting experimental data...”; par 75: “... HLD-NAC model to calculate phase compositions. In the present disclosure, the model is modified... the phase composition for types III can be calculated...”), wherein the polymer partitioning model determines a concentration of the polymer in a brine phase of the microemulsion system (par 3: “... surfactant-polymer...” FIG 8: “surfactant concentration by salinity weight %; par 44: “... to estimate the microemulsion phase composition for an 





while Johns_2018 teaches to generate model and calculate compositions of a microemulsion and to “... tuning of fluid properties... such as viscosity and interfacial tension, could significantly help the fluid characterization because these properties are stronger function of micelle shape...” (par 121) for use in enhanced oil recovery (par 3: “... enhanced oil recovery... EOR...); Johns_2018 does not explicitly recite: “and a concentration of the polymer in an aqueous component of a microemulsion phase of the microemulsion system;

(b) determining a viscosity of the brine phase of the microemulsion system using the concentration of the polymer in the brine phase of the microemulsion system, determining a viscosity of the aqueous component of the microemulsion phase of the microemulsion system using the concentration of the polymer in the aqueous component of the microemulsion phase of the microemulsion system, and determining a viscosity of the microemulsion phase of the microemulsion system using the viscosity of the aqueous component of the microemulsion phase of the microemulsion system; and

(c) using the viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system to determine performance of a chemical enhanced oil recovery process scenario where the polymer is injected into a subsurface reservoir.”

Reed_1980; however, makes obvious:“and a concentration of the polymer in an aqueous component of a microemulsion phase of the microemulsion system” (page 6 lines 70 – 80: “... polymer concentration in the brine and the viscosity of the brine (aqueous phase)

(b) determining a viscosity of the brine phase of the microemulsion system using the concentration of the polymer in the brine phase of the microemulsion system, determining a viscosity of the aqueous component of the microemulsion phase of the microemulsion system using the concentration of the polymer in the aqueous component of the microemulsion phase of the microemulsion system (page 6 lines 70 – 80: “... microemulsion viscosity was 30 centipoises... the immiscible aqueous phase injected into cores simultaneously with the microemulsion was a brine... polymer concentration in the brine and the viscosity of the brine (aqueous phase) injected into the respective cores...”; page 1 lines 113 – 125: “... the concentration of the polymer in the thickened drive water slug is adjusted to give a mobility as low as that of the reservoir fluid, and the concentration of the surfactant in the microemulsion slug adjusted to provide a rate of frontal advance of surfactant that equals the rate of frontal advance of polymer...”), and determining a viscosity of the microemulsion phase of the microemulsion system using the viscosity of the aqueous component of the microemulsion phase of the microemulsion system (page 5 lines 15 – 30: “... viscosity relationships of Equation (1) may be satisfied by adjusting the microemulsion viscosity, it is particularly preferred to select a suitable microemulsion and then to adjust the aqueous liquid viscosity by incorporating in the aqueous liquid as viscosity increasing agent such as polymer... adjusting the microemulsion or acqeious liquid viscosity. Suitable materials may include a wide variety of gums, sugars, and various synthetic polymers. Typical thickeners include water-soluble polymers including polysaccharides...”); and (c) using the viscosity of the brine phase of the microemulsion system and the viscosity of the microemulsion phase of the microemulsion system to determine performance of a chemical enhanced oil recovery process scenario (Figure 4 viscosity vs. oil recovery) where the polymer is injected into a subsurface reservoir” (abstract: “a method of enhanced oil recovery... microemulsions and an immiscible aqueous phase are simultaneously injected into a subterranean formation... oil is displaced to a production well and recovered...”; page 1 lines 80 – 85: “... polymer water which displaces it at least when initially injected... a microemulsion slug is typically injected into the formation and driven towards a producing well by an aqueous slug thickened with a polymer...”).

johns_2018 and Reed_1980 are analogous art because they are from the same field of endeavor called emulsions. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine johns_2018 and Reed_1980. The rationale for doing so would have been Johns_2018 teaches to perform enhanced oil recovery with micro emulsions. Reed_1980 teaches to adjust the viscosities with regard to production percentage. Therefore it would have been obvious to combine johns_2018 and Reed_1980 for the benefit of improving the production efficiency to obtain the invention as specified in the claims.





Claim 19. The limitations of claim 19 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 28. The limitations of claim 38 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. 

Potentially Allowable Subject Matter
Claims 2 – 18, 20 – 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.

Relevant Prior Art
Bera_2015 (Microemulsions: a novel approach to enhanced oil recovery: a review, J Petrol Explor Prod Techol (2015) 5:225-268).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146